 


114 HR 1709 IH: To amend the Safe Drinking Water Act to provide for the assessment and management of the risks of drought to drinking water, and for other purposes.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1709 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. McNerney (for himself, Ms. Matsui, Mrs. Capps, Mr. Tonko, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Safe Drinking Water Act to provide for the assessment and management of the risks of drought to drinking water, and for other purposes. 
 
 
1.Amendment to the Safe Drinking Water Act relating to risks of drought to drinking waterPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:   1459.Drought risk assessment and management (a)Strategic plan (1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop and submit to Congress a strategic plan for assessing and managing the risks of drought to drinking water provided by public water systems. The strategic plan shall include steps and timelines to— 
(A)evaluate the risks posed by drought to drinking water provided by public water systems;  (B)establish a comprehensive list of the effects of drought on drinking water provided by public water systems which the Administrator determines may have an adverse effect on human health; 
(C)summarize— (i)the known adverse human health effects resulting from the effects of drought on drinking water included on the list established under subparagraph (B);  
(ii)factors that cause drought; and (iii)factors that exacerbate the effects of drought on drinking water provided by public water systems; 
(D)with respect to the effects of drought on drinking water included on the list established under subparagraph (B), determine whether to— (i)establish guidance regarding feasible analytical methods to quantify such effects; and 
(ii)establish guidance regarding the frequency of monitoring necessary to detect such effects;  (E)recommend feasible treatment options, including procedures, equipment, and source water protection practices, to mitigate such effects; and 
(F)enter into cooperative agreements with, and provide technical assistance to, affected States and public water systems, as identified by the Administrator, for the purpose of managing risks associated with the effects of drought on drinking water. (2)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed under paragraph (1). 
(b)Information coordinationIn carrying out this section the Administrator shall— (1)identify gaps in the Agency’s understanding of the effects of drought on drinking water provided by public water systems, including— 
(A)the human health effects of drought; and (B)methods and means of testing and monitoring for the effects of drought on source water of, or drinking water provided by, public water systems; 
(2)as appropriate, consult with— (A)other Federal agencies that— 
(i)examine or analyze drought; or  (ii)address public health concerns related to drought; 
(B)States;  (C)operators of public water systems; 
(D)multinational agencies; (E)foreign governments;  
(F)research and academic institutions; and (G)companies that provide relevant drinking water treatment options; and 
(3)assemble and publish information from each Federal agency that has— (A)examined or analyzed drought; or 
(B)addressed public health concerns related to drought. (c)Use of scienceThe Administrator shall carry out this section in accordance with the requirements described in section 1412(b)(3)(A), as applicable. 
(d)FeasibleFor purposes of this section, the term feasible has the meaning given such term in section 1412(b)(4)(D)..  